 


109 HR 4694 IH: Let the People Decide Clean Campaign Act
U.S. House of Representatives
2006-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4694 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2006 
Mr. Obey (for himself, Mr. Frank of Massachusetts, Ms. DeLauro, Mr. Filner, Mr. Israel, Mr. McGovern, Mr. Ryan of Ohio, and Mr. Waxman) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Ways and Means and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to provide for expenditure limitations and public financing for House of Representatives general elections, and for other purposes. 
 
 
1.Short title; finding 
(a)Short titleThis Act may be cited as the Let the People Decide Clean Campaign Act. 
(b)FindingThe Congress finds that the existing system of private political contributions has become a fundamental threat to the integrity of the national election process, has undermined public confidence in the legitimacy of that election process, and that the provisions contained in this Act are necessary to prevent the corruption of the public’s faith in the Nation’s system of governance. 
IExpenditure limitations and public financing for House of Representatives general elections 
101.Expenditure Limitations and Public Financing of House General Elections 
(a)Expenditure Limitations and Public FinancingThe Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by adding at the end the following new title: 
 
VExpenditure limitations and public financing for House of Representatives general elections 
501.Limitation on expenditures in House of Representatives general electionsA candidate in a House of Representatives general election may not make expenditures other than as provided in this title. 
502.Sources of amounts for expenditures by candidates in House of Representatives general electionsThe only sources of amounts for expenditures by candidates in House of Representatives general elections shall be— 
(1)the Grassroots Good Citizenship Fund under section 506; and 
(2)additional amounts from State and national party committees under section 507. 
503.District limitation on expenditures by major party candidates 
(a)In generalExcept as provided in sections 505 and 507, the maximum amounts of expenditures by major party candidates in House of Representatives general elections shall be based on the median household income of the districts involved, as provided for in subsections (b) and (c). 
(b)Maximum for wealthiest districtIn the congressional district with the highest median household income, maximum combined expenditures for all major party candidates with respect to a House of Representatives general election shall be a total of $1,500,000. 
(c)Maximum for other districtsIn each congressional district, other than the district referred to in subsection (b), the maximum combined expenditures for all major party candidates with respect to a House of Representatives general election shall be an amount equal to— 
(1)the maximum amount referred to in subsection (b), less 
(2)the amount equal to— 
(A)2/3 of the percentage difference between the median household income of the district involved and the median household income of the district referred to in subsection (b), times 
(B)the maximum amount referred to in subsection (b). 
(d)Allocation 
(1)In generalThe maximum expenditure for a major party candidate in a congressional district shall bear the same ratio to the maximum amount under subsection (b) or (c), as applicable, as the total popular vote in the same precincts in which the general election will be held for candidates of the party in all House of Representatives general elections occurring during the period described in paragraph (3) bears to the total popular vote in such precincts for candidates of all major parties in all such elections, except that in determining the total popular vote in such precincts for candidates of any party in elections occurring during the period described in paragraph (3), votes cast in any House of Representatives general election for which there were fewer than 2 major party candidates shall not be taken into account. 
(2)Exception for districts with no contested electionsIf, during the period described in paragraph (3), no House of Representatives general election for which there were at least 2 major party candidates was held in any of the same precincts in which the general election will be held, the maximum expenditure for a major party candidate in the district shall bear the same ratio to the maximum amount under subsection (b) or (c), as applicable, as the total popular vote in all such precincts for candidates of the party in all elections for the office of Senator occurring during the period described in paragraph (3) bears to the total popular vote in all such precincts for candidates of all major parties in all such elections. 
(3)Period describedWith respect to a House of Representatives general election in a congressional district, the period described in this paragraph is the period beginning on the date of the second most recent House of Representatives general election held in the district and ending on the day before the date of the election. 
504.District limitation on expenditures by third party and independent candidates 
(a)In generalExcept as provided in sections 505 and 507, the maximum amounts of expenditures by third party and independent candidates in House of Representatives general elections shall be the amount allocated under subsection (b). 
(b)AllocationThe maximum expenditure for a third party or independent candidate in a congressional district shall be the greater of the following amounts: 
(1)The amount that bears the same ratio to the maximum amount under subsection (b) or (c) of section 503, as applicable, as the total popular vote in the district for candidates of the third party or for all independent candidates (as the case may be) in House of Representatives general elections bears to the total popular vote for all candidates in elections held during the period described in section 503(d)(3). 
(2)The amount that bears the same ratio to the maximum amount under subsection (b) or (c) of section 503, as applicable, as the total popular vote in the State involved for candidates of the third party or for all independent candidates (as the case may be) in elections for Federal office other than Presidential elections bears to the total popular vote for all candidates in elections held during the period described in section 503(d)(3). 
(3)The amount that bears the same ratio to the maximum amount under subsection (b) or (c) of section 503, as applicable, as the total popular vote in the State involved for candidates of the third party or for all independent candidates (as the case may be) in Presidential elections bears to the total popular vote for all candidates in Presidential elections held during the period described in section 503(d)(3). 
505.Permitting Additional Expenditures By Certain Eligible Candidates 
(a)Additional Expenditures 
(1)In generalThe maximum amount calculated under section 503 or 504 for any eligible candidate described in paragraph (2) shall be increased in accordance with subsection (b). 
(2)Eligible candidate described 
(A)In generalIn this section, an eligible candidate is a major party, third party, or independent candidate in a House of Representatives general election who presents to the Commission petitions containing the signatures of individuals eligible to vote in the election (as verified by the Commission), except that the highest funded candidate in the election may not be an eligible candidate for purposes of this section. 
(B)Prohibiting use of paid signature collectorsThe Commission may not verify a signature presented under this section if any person received a direct or indirect payment to collect the signature. 
(3)Highest funded candidate describedIn this section, the highest funded candidate is, with respect to an election, the major party, third party, or independent candidate who is permitted to make the greatest maximum amount of expenditures under this title, as calculated under either section 503 or 504 (but excluding any increase in the amount under this section and any additional amount permitted under section 507). 
(b)Determination of Amount of Increase in Maximum Expenditure Amount 
(1)DeterminationThe increase in the maximum amount for an eligible candidate in a House of Representatives general election provided under this section shall be determined as follows: 
(A)If the number of signatures presented by the candidate to the Commission under subsection (a)(2) is equal to or greater than 20 percent of the total number of votes cast in the most recent comparable election in the same precincts in which the House of Representatives general election is held (as verified by the Commission), the maximum amount for the candidate shall be increased by an amount equal to the difference between— 
(i)the maximum amount of expenditures which the highest funded candidate in the election is permitted to make under this title, as calculated under either section 503 or 504 (but excluding any additional amount permitted under section 507); and 
(ii)the maximum amount of expenditures which the candidate is permitted to make under this title, as calculated under either section 503 or 504 (but excluding any increase in the amount under this section and any additional amount permitted under section 507).  
(B)If, in the case of a third party or independent candidate, the number of signatures presented by the candidate to the Commission under subsection (a)(2) is equal to or greater than 10 percent of the total number of votes cast in the most recent comparable election in the same precincts in which the House of Representatives general election is held (as verified by the Commission) and less than 20 percent of such total number of votes, the maximum amount for the candidate shall be increased by an amount equal to the difference between— 
(i)50 percent of the maximum amount of expenditures which the highest funded candidate in the election is permitted to make under this title, as calculated under either section 503 or 504 (but excluding any additional amount permitted under section 507); and 
(ii)the maximum amount of expenditures which the candidate is permitted to make under this title, as calculated under either section 503 or 504 (but excluding any increase in the amount under this section and any additional amount permitted under section 507). 
(C)If the number of signatures presented by the candidate to the Commission under subsection (a)(2) is less than 10 percent (or, in the case of a major party candidate, less than 20 percent) of the total number of votes cast in the most recent comparable election in the same precincts in which the House of Representatives general election is held (as verified by the Commission), there shall be no increase in the maximum amount provided under this section.  
(2)Most recent comparable election definedIn this subsection, the term most recent comparable election means, with respect to a House of Representatives general election— 
(A)in the case of a regularly scheduled election held in a year in which a Presidential election is held, the most recent regularly scheduled election held in a year in which a Presidential election was held; 
(B)in the case of a regularly scheduled election held in a year in which a Presidential election is not held, the most recent regularly scheduled election held in a year in which a Presidential election is not held; and 
(C)in the case of a special election, the most recent House of Representatives general election held in the same precincts in which the election is held which the Commission considers appropriate for purposes of this section.  
506.Grassroots Good Citizenship Fund 
(a)Creation of fundThere is established in the Treasury a trust fund to be known as the Grassroots Good Citizenship Fund, consisting of such amounts as may be credited to such fund as provided in this section. 
(b)District accountsThere shall be established within the Grassroots Good Citizenship Fund an account for each congressional district. The accounts so established shall be administered by the Commission for the purpose of distributing amounts under this title. 
(c)Payments to candidatesSubject to subsection (d), the Commission shall pay to each candidate from the Grassroots Good Citizenship Fund the maximum amount calculated for such candidate under section 503 or 504 and any additional amount calculated for the candidate under section 505. 
(d)Insufficient amountsIf, as determined by the Commission, there are insufficient amounts in the Grassroots Good Citizenship Fund for payments under subsection (c), the Commission may reduce payments to candidates so that each candidate receives a pro rata portion of the amounts that are available. 
(e)Transfers to fundThere are hereby credited to the Grassroots Good Citizenship Fund amounts equivalent to the amounts designated under section 6097 of the Internal Revenue Code of 1986. 
(f)ExpendituresAmounts in the Grassroots Good Citizenship Fund shall be available for the purpose of providing amounts for expenditure by candidates in House of Representatives general elections in accordance with this title. 
507.Additional amounts from State and national party committees 
(a)ContributionsIn addition to amounts made available under section 503 or 504 and the additional amounts made available under section 505, in the case of a candidate in a House of Representatives general election who is the candidate of a political party, the State and national committees of that political party may make contributions to the candidate totaling not more than 5 percent of the maximum expenditure applicable to the candidate (as calculated under section 503 or section 504 and including any additional amount provided under section 505). 
(b)ExpendituresA House of Representatives candidate who is the candidate of a political party may make expenditures of the amounts received under subsection (a). 
508.Public service announcements 
(a)In generalBeginning on January 15, and continuing through April 15 of each year, the Commission shall carry out a program, utilizing broadcast announcements and other appropriate means, to inform the public of the existence and purpose of the Grassroots Good Citizenship Fund and the role that individual citizens can play in the election process by voluntarily contributing to the fund. The announcements shall be broadcast during prime time viewing hours in 30-second advertising segments equivalent to 200 gross rating points per network per week. The Commission shall ensure that the maximum number of taxpayers shall be exposed to these announcements. Television networks, as defined by the Federal Communications Commission, shall provide the broadcast time under this section as part of their obligations in the public interest under the Communications Act of 1934. The Federal Election Commission shall encourage broadcast outlets other than the above mentioned television networks including radio to provide similar announcements. 
(b)Gross rating pointThe term gross rating point is a measure of the total gross weight delivered. It is the sum of the ratings for individual programs. Since a household rating period is 1 percent of the coverage base, 200 gross rating points means 2 messages a week per average household. 
509.Aggregation of Candidates and Authorized CommitteesFor purposes of applying the restrictions and limitations of this title— 
(1)expenditures made by any authorized committee of a candidate shall be considered to be made by the candidate; and 
(2)contributions made to any authorized committee of a candidate shall be considered to be made to the candidate. 
510.DefinitionsAs used in this title— 
(1)the term House of Representatives candidate means a candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress; 
(2)the term median household income means, with respect to a congressional district, the median household income of that district, as determined by the Commission, using the most current data from the Bureau of the Census; 
(3)the term major party means, with respect to a House of Representatives general election— 
(A)a political party whose House of Representatives candidate in the preceding general election received, as the candidate of such party, 25 percent or more of the total number of popular votes received by all candidates for such office in the same precincts in which the general election will be held, or 
(B)a political party whose candidates in all elections for Federal office and all elections for the chief executive of the State involved occurring during the period described in section 503(d)(3) received 25 percent or more of the total number of popular votes received by all candidates in the same precincts in which the general election will be held in all such elections occurring during such period; 
(4)the term third party means, with respect to a House of Representatives general election, a political party which is not a major party; 
(5)the term independent candidate means, with respect to a House of Representatives general election, a House of Representatives candidate who is not the candidate of a major party or a third party, except that any such candidate who, in the preceding general election, received 25 percent or greater of the total number of popular votes received by all candidates for such office in the same precincts in which the general election will be held, shall be treated for purposes of this title as a major party candidate; and  
(6)the term House of Representatives general election means a general election for the office of Representative in, or Delegate or Resident Commissioner to, the Congress.. 
(b)Indexing of Amounts 
(1)In generalSection 315(c) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(c)) is amended— 
(A)in paragraph (1)(B)(i), by striking or (h) and inserting or (h), or by title V,; and  
(B)in paragraph (1)(C), by striking and (h) and inserting and (h), and under title V,. 
(2)Base yearSection 315(c)(2)(B) of such Act (2 U.S.C. 441a(c)(2)(B)) is amended— 
(A)in clause (i), by striking and at the end; 
(B)in clause (ii), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new clause: 
 
(iii)for purposes of title V, calendar year 2005.. 
IIAmendments to Internal Revenue Code of 1986 
201.Designation of overpayments and contributions for Grassroots Good Citizenship Fund 
(a)In generalSubchapter A of chapter 61 of the Internal Revenue Code of 1986 (relating to returns and records) is amended by adding at the end the following: 
 
IXDesignation of overpayments and contributions for Grassroots Good Citizenship Fund 
 
Sec. 6097. Designation of overpayments for Grassroots Good Citizenship Fund 
6097.Designation of overpayments for Grassroots Good Citizenship Fund 
(a)In generalWith respect to each taxpayer’s return for the taxable year of the tax imposed by chapter 1, such taxpayer may designate that— 
(1)an amount that is not less than $1 of any overpayment of tax for such taxable year, and 
(2)any contribution which the taxpayer includes with such return,shall be paid over to the Grassroots Good Citizenship Fund under section 506 of the Federal Election Campaign Act of 1971. 
(b)Manner and time of designationA designation under subsection (a) may be made with respect to any taxable year only at the time of filing the return of tax imposed by chapter 1 for such taxable year. Such designation shall be made on the 1st page of the return. 
(c)Overpayments treated as refundedFor purposes of this title, any portion of an overpayment of tax designated under subsection (a) shall be treated as being refunded to the taxpayer as of the last date prescribed for filing the return of tax imposed by chapter 1 (determined without regard to extensions) or, if later, the date the return is filed.. 
(b)Clerical amendmentThe table of parts for such subchapter A is amended by adding at the end thereof the following new item: 
 
 
Part IX. designation of overpayments and contributions for certain purposes relating to House of Representatives elections. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
202.Increase in corporate income tax on taxable income above $10,000,000 
(a)In generalSubparagraph (D) of section 11(b)(1) of the Internal Revenue Code of 1986 is amended by striking 35 percent and inserting 35.1 percent. 
(b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after the date of the enactment of this Act. 
(c)Use of amounts receivedAmounts received by reason of the amendment made by subsection (a) shall be paid over to the Grassroots Good Citizenship Fund under section 506 of the Federal Election Campaign Act of 1971. 
IIIIndependent expenditures 
301.Ban on independent expenditures in House of Representatives electionsSection 315 of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a) is amended by adding at the end the following new subsection; 
 
(k)No person may make any independent expenditure with respect to an election for the office of Representative in, or Delegate or Resident Commissioner to, the Congress.. 
302.Ban use of nonfederal funds for certain disbursementsTitle III of the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by adding at the end the following new section: 
 
325.ban on use of nonfederal funds for certain disbursementsNo person may make any disbursement in connection with a campaign for an election for the office of Representative in, or Delegate or Resident Commissioner to, the Congress, or any disbursement in connection with any public communication made for purposes of supporting, opposing, attacking, promoting, or mentioning a candidate in such an election, unless the funds used for the disbursement are subject to the limitations, prohibitions, and reporting requirements of this Act..  
IVProvisions relating to House of Representatives primary elections 
401.Limitation on expenditures in House of Representatives elections other than general electionsSection 315 of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a), as amended by section 301, is further amended by adding at the end the following new subsection: 
 
(l) 
(1)The maximum expenditures for a candidate for the office of Representative in, or Delegate or Resident Commissioner to, the Congress in any election other than a general election may not exceed 1/3 of the maximum applicable to the candidate in a general election under title V. 
(2)For purposes of limitations under this Act, any expenditure by a candidate referred to in paragraph (1), including an expenditure for the preparation, production, or presentation of communications through electronic media or in written form, shall, regardless of when the expenditure is made, be attributed to the appropriate general election, unless such expenditure is made solely for an election other than a general election.. 
VConsideration of constitutional amendment 
501.Expedited consideration of constitutional amendment 
(a)In generalIf any provision of this Act or any amendment made by this Act is found unconstitutional by the Supreme Court, the provisions of section 2908 (other than subsection (a)) of the Defense Base Closure and Realignment Act of 1990 shall apply to the consideration of a joint resolution described in section 502 in the same manner as such provisions apply to a joint resolution described in section 2908(a) of such Act. 
(b)Special RulesFor purposes of applying subsection (a) with respect to such provisions, the following rules shall apply: 
(1)Any reference to the Committee on Armed Services of the House of Representatives shall be deemed a reference to the Committee on the Judiciary of the House of Representatives and any reference to the Committee on Armed Services of the Senate shall be deemed a reference to the Committee on the Judiciary of the Senate. 
(2)Any reference to the date on which the President transmits a report shall be deemed a reference to the date on which the Supreme Court finds a provision of this Act or an amendment made by this Act unconstitutional. 
502.Constitutional amendment describedFor purposes of section 501, a joint resolution described in this section is a joint resolution proposing the following text as an amendment to the Constitution of the United States: 
 — 
1.Congress may provide for reasonable restrictions on contributions, expenditures, and other disbursements in campaigns for election for Federal office as necessary to protect the integrity of the electoral process. 
2.Congress shall have power to enforce this article by appropriate legislation. No legislation enacted to enforce this article shall apply with respect to any election held after the last day of the year of the fourth Presidential election held after the date of the enactment of the legislation, unless the period in which such legislation is in effect is extended by an Act of Congress which is signed into law by the President.. 
VIGeneral Effective Date; Sunset 
601.General Effective Date; SunsetThis Act and the amendments made by this Act— 
(1)except as otherwise specifically provided, shall take effect January 1, 2007; and 
(2)shall remain in effect until December 31, 2020. 
 
